Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       DETAILED ACTION
1.  The Applicant’s response to the office action filed on November 17, 2021 is acknowledged.
                                                 Status of the Application
2. Claims 49-72 are pending under examination. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the following reasons.
Response to Arguments:
3. The rejection of claims under 35 USC 112 second paragraph has been withdrawn in view of the amendment.
4. With reference to the rejection of claims under 35 USC 102(a)(1) as being anticipated by Gunderson et al., the applicants’ arguments and the amendment were fully considered and the rejection has been withdrawn in view of persuasive arguments and the amendment. Although Gunderson et al. teach universal capture sequence  comprising 3’ end partial restriction site that includes a linker, modified base or peptide, and said 3’ terminal partial restriction site includes hybridizing a reverse complementary oligonucleotide to form a partial double-stranded capture region Y (para 0098-0111) Further, the examiner cited paragraphs teach chimeric primers comprising trigger sequences which comprise universal capture sequences (sequencing primer sequences) (para 0130-0131), In addition, the Gunderson teach immobilization of 
5. With reference to the rejection of claims under 35 USC 103 as being unpatentable over Gunderson in view of Bignell et al., the Applicant’s arguments were fully considered and found unpersuasive. As discussed above Gunderson et al. teach universal sequence comprising partial restriction site or hairpin structure of the universal capture sequence. As discussed in the rejection it would be obvious to modify the composition of Gunderson et al. with the mismatched adapters (universal capture sequences) as taught by Bignell et al. the ordinary person skilled in the art would have a reasonable expectation of success that the combination would result in reducing non-specific products because Bignell et al. taught use mismatched adapters in in reducing nonspecific background and such a modification of the composition is considered obvious over the prior art. With reference to the Applicant’s arguments drawn to no teaching of immobilized primers, the arguments were found unpersuasive because the limitation is newly added in the instant claims the new claim limitation is obvious over Gunderson et al. in view of Bignell et al. because Gunderson et al. teach capture primer attached to the amplification sites and  Bignell et al. teach an array or cluster array based sequencing reaction wherein a solid support comprises amplification products to which the primers are attached (para 0063). The rejection is restated to address the amendment.
New Rejections necessitated by the Amendment
                                          Claim Rejections - 35 USC § 103
6.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            Claims 49-72 are rejected under 35 U.S.C. 103 as being unpatentable over
Gunderson et al. (WO 2016/075204) in view of Bignell (US 2009/0233802).
      Gunderson et al. teach a composition of claims 49-50, comprising an array of
amplification sites (primer binding sites) and at least one target nucleic acid bound to an amplification site, wherein the amplification sites comprise two populations of capture
nucleic acids (primers) attached (immobilized) to amplification sites on the array, each population comprising a capture sequence (first primers), wherein a first population comprises a first capture sequence and a second population comprises a second capture sequence (second primers) wherein the target nucleic acid comprises at the 3’ end a first universal capture binding sequence (adapter) (see at least para 00300-00320, 00201-00203, 00237-00252, 0007-0026, 0071-0073, 0098-00111, 00126-0131, 0030-0036, 0047-0052, claims 14-37, : indicating that the first capture sequences immobilized on array comprising amplification site pads and capture sequence hybridizes to a portion of the target nucleic acid, wherein target nucleic acid comprises 
    With reference to claim 52, Gunderson et al. teach that at least 30% of the amplification sites of the array are occupied by at least one target nucleic acid (see at least 0027-0029, 00134, 00323, 0037-0039).
With reference to claims 55-57, 61-62, 65-68, Gunderson et al. teach that the
members of the heterogeneous population having 100% complementarity with the first
capture sequence are present at a greater number than the other members of the
heterogeneous population and wherein the second universal capture binding sequence
has a length that is from 1 to 12 nucleotides less than the length of the second capture
sequence (see at least para 00134, 00144, 0079-0092, 0126-0130, 0027-0040).
With reference to claim 72, Gunderson et al. teach that the target nucleic acid is
DNA (see entire document, at least para (see at least para 00268). 
                However, Gunderson did not teach specifically teach less complementarity between the first capture sequence and the first universal capture sequence.
   Bignell et al. teach indexing target nucleic acid samples for sequencing comprising adding or ligating mismatch adapter sequences to target nucleic acids wherein the mismatch adapter comprises mismatched nucleotides and partial duplex strands and mismatches in the adaptor form one strand being longer than the other preventing self-complementary or hairpin structure and the mismatched region comprising overhangs of one or more nucleotides facilitate separation of unbound adaptors from adaptor-target nucleic acids (see entire document, at least para 0046-0065, 0104-0107).
        It would have been prima facie obvious to a person of ordinary skill in the art

Gunderson et al. et al. with the mismatch adapter having one or more non-
complementary or mismatched nucleotides as taught by Bignell et al. to improve the
specificity of the composition. The ordinary person skilled in the art before the effective
filling date of the invention would have motivated to combine the composition as taught
by Gunderson et al. with the mismatched adapter as taught by Bignell et al. and have a reasonable expectation of success that the combination would result in reducing non-
specific product because Bignell et al. explicitly taught that mismatched adapter would
allow separation of adapter-target nucleic acids from unbound adaptors thereby
reducing the non-specific background noise (see at least para 0062-0063) and such a
modification of the composition is considered obvious over the prior art. 
                                                    Conclusion
          No claims are allowable.
         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637